Citation Nr: 1728096	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  14-24 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II and coronary artery disease, and as due to Agent Orange exposure.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1959 to October 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains VA treatment records that are not associated with VBMS.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.

The issues of whether there was clear and unmistakable error in a June 1985 rating decision granting service connection for a fracture of the coccyx, pulled muscles of the upper back, and a March 2008 rating decision denying a disability rating in excess of 10 percent for residuals of a fractured coccyx have been raised by the record in a July 2017 appellate brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The representative framed the claim as a question of whether VA would ever adjudicate the Veteran's back claim and increased rating claim in these respective decisions, perhaps not realizing that those rating decisions address precisely those issues.  However, the representative seemed to argue that the service connection grant in 1985 and denial of an increased rating in 2008 should have accounted for service treatment records documenting additional disability of the lumbar spine at the L4 and L-5.  In addition, the issues of service connection for obesity as a result of the service-connected coccyx disorder and rheumatoid arthritis were raised in the July 2017 appellate brief.  The Board recognizes that the Veteran's representative attempts to raise these claims.  The Veteran and his representative, however, are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. 
§§ 3.1(p), 3.155, 3.160 (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a new examination and opinion is warranted for the Veteran's claim of entitlement to service connection for hypertension.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was afforded a VA examination for his claim in March 2011.  This examination only addressed the Veteran's claim that his hypertension was caused or aggravated by service-connected diabetes mellitus, type II.  Because other theories of entitlement have been raised by the Veteran or the record, another examination is required prior to adjudicating the Veteran's appeal.  

First, the Veteran served in Vietnam.  Therefore, it is presumed that he was exposed to herbicides, including Agent Orange.  38 C.F.R. § 3.307 (a) (2016).   The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded that there is "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension.  See Institute of Medicine of the National Academies, Veterans and Agent Orange: Update 2010 694 (2011), available at http://www.iom.edu/reports/2011/Veterans-and-agent-orange-update-2010.aspx; see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924 (Aug. 10, 2012) (noting that NAS in 2006 and 2008 previously elevated hypertension to "Limited or Suggestive Evidence" category).  Accordingly, the Board finds that the AOJ must obtain an opinion to determine if the Veteran's hypertension is related to his exposure to herbicides during active duty.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Next, the Veteran initially claimed that his hypertension is secondarily related to service-connected diabetes mellitus, type II.  However, in a May 2011 submission, he contended that hypertension was related to service-connected coronary artery disease.  The 2011 VA examination did not address this theory.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (noting that, generally, a medical opinion should address the appropriate theories of entitlement).  On remand, a new opinion is necessary to ascertain whether the Veteran's hypertension is proximately due to or the result of, or aggravated by, any service-connected conditions, to include coronary artery disease and/or diabetes mellitus, type II.  

Next, remand is necessary to provide the Veteran with an examination for his TDIU claim.  The Veteran has claimed that his service-connected conditions have rendered him unable to secure or follow substantially gainful employment.  Though the Veteran submitted a claim of entitlement to a TDIU in 2010, he only became qualified for the benefit on a schedular basis on March 19, 2012, when the rating for coronary artery disease was increased to 60 percent.  38 C.F.R. § 4.16 (a) (2016).  Notwithstanding this fact, the Veteran submitted statements from his treating physicians indicating that he is unemployable.  For instance, in an April 2010 statement, Dr. RL, who had treated the Veteran since December 1995, indicated that the Veteran had received treatment at her clinic for coronary artery disease, rheumatoid arthritis, diabetes mellitus, hypertension, hyperlipidemia, and deep vein thrombosis.  Due to these medical conditions, he was not employable.  In an April 2010 statement from Dr. MDK, who had treated the Veteran since December 1998 for rheumatoid arthritis, degenerative osteoarthritis and severe pain with limitations of motion, hypertension, and peripheral neuropathy, the doctor opined that the Veteran was 100 percent disabled and unemployable.  These opinions are not adequate for the purpose of granting a TDIU because the opinions were predicated, in part, on nonservice-connected conditions.  Because the VA examinations of record do not provide insight into whether the Veteran is unemployable due to the combined effect of his service-connected disabilities, the Board finds that remand is appropriate for a VA social and industrial survey in connection with the Veteran's TDIU claim, which would consider the cumulative impact only of the Veteran's service-connected disorders on his ability to work.

Additionally, for the appeal period for the Veteran's claim of entitlement to a TDIU extends before March 19, 2012, the Veteran is only eligible for extraschedular TDIU.  See 38 C.F.R. § 4.16 (a) (2016).  Thus, for this time period alone, the Board finds that referral to VA's Director of Compensation and Pension is appropriate because the Veteran's treating physicians have indicated that the Veteran is unemployable.  The Board is unable to make such a determination in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001) (providing that the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16 (b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted).  The claim must therefore be remanded for such a referral.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.


2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his hypertension. The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

a. Is it at least as likely as not (50 percent or greater probability) that hypertension had its onset during, or is otherwise related to, active service.

b. Is it at least as likely as not (50 percent or greater probability) that hypertension is due to Agent Orange exposure during service, despite the fact that hypertension is not a presumptive condition.  The examiner must address The National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2010 discussed in the Federal Register. 

c. Is it at least as likely as not (50 percent or greater probability) that hypertension was caused by service-connected diabetes mellitus, type II, or coronary artery disease.

d. Is it at least as likely as not (50 percent or greater probability) that hypertension has been aggravated by service-connected diabetes mellitus, type II, or coronary artery disease.

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA social and industrial survey by a VA social worker or other appropriate personnel.  The social worker must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.  The social worker should not consider the Veteran's age and any nonservice-connected disorders.  The social worker is not limited to the foregoing instructions, and may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation.  The Veteran is service-connected for the following disabilities: diabetes mellitus; coronary artery disease; peripheral neuropathy of the bilateral lower extremities; peripheral neuropathy of the upper extremities; residuals of a coccyx fracture; bilateral hearing loss; and tinnitus.

5.  Review the Social and Industrial Survey and the examination conducted for the claim of entitlement to service connection for hypertension to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After any additional records are associated with the claims file, including the Social and Industrial Survey, refer the claim of entitlement to TDIU to the Director of Compensation Service for consideration of whether the Veteran is entitled to TDIU prior to March 19, 2012.

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


